Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17, 19, 34 and 38 of Z. Smith et al., US 17/251,133 (June 11, 2019) are pending.  Claim 2, 4, 5, 12-17, 19, 34 and 38 to the non-elected invention of Groups (I) and (III)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3 and 6-11 have been examined on the merits and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (II), claims 1, 3 and 6-11, without traverse in the Reply to Restriction Requirement filed on April 14, 2022, is acknowledged.  Claims 2, 4, 5, 12-17, 19, 34 and 38 to the non-elected invention of Groups (I) and (III)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Election of Species

Pursuant to the election of species requirement, Applicant elected (a) a zinc ion as the species of metal ion, and (b) an imidazolate ligand as the species of multidentate ligand.  Claims 1, 3 and 6-11 read on the elected species and no claims are withdrawn pursuant to the election of species requirement.  


Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Interpretation of “hydrodynamic diameter”

Claim 1 recites:

wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm

The specification discusses “hydrodynamic diameter” as follows:

Hydrodynamic diameter refers to the diameter of a hypothetical hard sphere that diffuses in the same fashion as that of the particle being measured. A relatively low hydrodynamic radius can allow, in part, the branched nanoparticles to avoid aggregation or agglomeration in solution suspensions and be well-dispersed and uniformly distributed in membrane structures, as described below. As mentioned above, the hydrodynamic radius of a particle can be measured using dynamic light scattering (DLS).

Specification at page 11, lines 7-13 (emphasis added).  

It should be noted that the particle size distribution calculated by DLS measurement is based on the hydrodynamic radius of a sphere using the Stokes-Einstein equation, which means the DLS instrument cannot consider the aspect ratio of the particles. Thus, the DLS instrument assumed that the large length of particles is the radius of a skeletal hydrodynamic sphere. For this reason, the particle diameter estimation by DLS of 100-300 nm in length closely matched the hydrodynamic radius of the interconnected branched structures

This discussion corresponds to the art-known meaning of “hydrodynamic diameter”.  See e.g.,, V. Hackley et al., Methods in Molecular Biology, “Measuring the Hydrodynamic Size of Nanoparticles in Aqueous Media Using Batch-Mode Dynamic Light Scattering”, 35-52 (2011) (“Hackley”); C. Maguire et al., 19 Science and Technology of Advanced Materials, 732-745 (2018) (“Maguire”).  Maguire teaches By definition, the hydrodynamic diameter is the diameter of a hypothetical hard sphere that diffuses with the same speed as the particle being measured.  Maguire at page 733, col. 2.  Maguire teaches that hydrodynamic diameter is determined by calculating the Stokes–Einstein equation:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


where T is the sample temperature, ƞ is solvent viscosity, kB is Boltzmann’s constant, and d is the sphere equivalent hydrodynamic diameter, with the diffusion coefficient (Dt) calculated using varying experimental approaches.  Maguire at page 733, col. 2.  Maguire further teaches that the determined diameter is therefore an indicator of the apparent size of the solvated particle that is approximated as being spherical.  Maguire at page 733, col. 2.  

In view of the foregoing, “hydrodynamic diameter” is broadly and reasonably interpreted consistent with the specification as Dt calculated according to the Stokes–Einstein equation, by an experimental methods, such as dynamic light scattering (DLS).  


Interpretation of “aspect ratio”

Claim 1 recites:

wherein the branched nanoparticles have . . . an aspect ratio of at least 5

In the art, the term “aspect ratio” is defined as the length of the major axis divided by the width of the minor axis.  See e.g., C. Murphy et al., 14 Advanced Materials, 80-82 (2002).  In this regard, Kahn teaches dividing L/d of various nanoparticle shapes to arrive at the aspect ratio.  A. Kahn et al., 120 The Journal of Physical Chemistry C, 19353-19364 (2016) (“Kahn”) (see Kahn at page 19354, col. 1, Figure 1).  For example, Kahn teaches that for a nanorod, the aspect ratio is defined as the length L divided by diameter d.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kahn at page 19354, col. 1, Figure 1.  

The specification teaches that:

Generally, a nanoparticle is branched if it contains at least two branches each having a relatively high aspect ratio (e.g., a relatively high length to width ratio) that are connected end-to-end, and at least two of the branches are noncollinear.

Specification at pages 10-11, line 32 - line 2.  The specification further teaches that:

The aspect ratio can be measured by dividing the hydrodynamic radius of the branched nanoparticles (as measured by dynamic light scattering) by the diameter of the branch in the branched particle having the greatest diameter (as measured by TEM).

Specification at page 10, lines 30-33.  The specification does not provide further guidance respecting the meaning of “aspect ratio”.  The term “hydrodynamic radius” was discussed in detail above.   In view of the foregoing specification definition, the term “aspect ratio” within the phrase “branched nanoparticles have . . . an aspect ratio of at least 5” is broadly and reasonably interpreted as the nanoparticle’s hydrodynamic radius divided by the greatest diameter present in a branch.  Under this interpretation, the nanoparticle branch is viewed as a wire or rod shape, wherein the diameter d is the axis as discussed in Khan Fig. 1.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Claims 1, 3 and 6-11 Are Unclear Regarding “diameter” with respect to “branches”

Claims 1, 3 and 6-11 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitation of:

wherein the branched nanoparticles have . . . branches having a diameter of less than or equal to 200 nm

is unclear with respect to what “diameter” is referenced.  The specification teaches that:

As mentioned above, the branches of the branched nanoparticles have a relatively narrow diameter. Such a diameter can be measured by TEM. A narrow diameter of the branches can contribute in part to the formation of multi-dimensional structures having good permeation properties.  

Specification at page 11, lines 25-28.  The specification body provides no further discussion regarding the meaning of branch diameter.  The specification teaches that FIG. 2B shows a schematic illustration of an exemplary branched nanoparticle.  Specification at page 4, lines 25-26.  Fig. 2B depicts a branched section (1 and 4) in the shape of two rectangles (or rods assuming a 3-d structure), each rectangle having a length and width.  Referring to Fig. 2B (and absent additional guidance in the specification), one of skill in the art would surmise that width of rectangle branches 1 and 4 corresponds to the claimed branch diameter.  See e.g., A. Kahn et al., 120 The Journal of Physical Chemistry C, 19353-19364 (2016) (“Kahn”) (see Kahn at page 19354, col. 1, Figure 1).  

However, as shown in Fig. 1A (branched HKUST-1 particles) and 18B (branched ZIF-8 nanoparticles), in practice the branches have varying dimensions at different points.  That is (assuming a wire (or rod) shape for the Fig. 1A and Fig. 2B particles) the “wire” diameter of the branches varies along the length as well as between different branches on the same particle.  Thus, the “branches” have numerous points at which a different “diameter” can be measured.  

The subject claim 1 phrase uses the transitional phrases “have” and “having” respecting the subject branch diameters.  MPEP § 2111.03.  Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended.  MPEP § 2111.03(IV).  In the current case, it is not clear whether the subject claim 1 phrases “have” and “having” are intended as open or closed ended.  For example, do nanoparticles comprising branches with diameters of greater than 200 nm at certain branch points and less than 200 nm at other points fall within the scope of claim 1? Or must all branch diameters be less than or equal to 200 nm?  As such, it is unclear to one of skill in the art what “diameter” with respect to “branches” the subject claim phrase references.1  

Claims 1, 3 and 6-11 Are Unclear Regarding “hydrodynamic diameter” and “aspect ratio”

Claims 1, 3 and 6-11 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitations of “hydrodynamic diameter” and “aspect ratio” as underlined below are unclear:

A composition, comprising: branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm, an aspect ratio of at least 5, and branches having a diameter of less than or equal to 200 nm.  

As discussed above, “hydrodynamic diameter” is broadly and reasonably interpreted consistent with the specification as Dt calculated according to the Stokes–Einstein equation, by an experimental methods, such as dynamic light scattering (DLS).  However, calculation of the Stokes–Einstein equation is dependent upon the solvent used (see discussed above).  As claim 1 does not reference a particular solvent, the meaning of the numeric value of “less than equal to 2 μm” is unclear, as this is solvent dependent.  Also as discussed above, the claimed “aspect ratio” is calculated based on the “hydrodynamic diameter”.  Because the numeric meaning of “hydrodynamic diameter” is unclear, the claimed “aspect ratio” is unclear for the same reasons.  

Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of any metal ion and any multidentate ligand within the claim recitation of:

A composition, comprising: branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm, an aspect ratio of at least 5, and branches having a diameter of less than or equal to 200 nm.  

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth is considered very large in view of the generic nature of the claimed method.  For example, claim 1 is directed to:

(1) any metal ion; and
(2) any multidentate ligand, and
(3) metal-organic framework generically.    

The claim 1 limitation of “a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand” is considered broad for the following reasons.  Metal–organic frameworks (MOFs) are hybrid compounds where metal nodes are linked into infinite arrays through multitopic ligands.  Z. Yin et al., 378 Coordination Chemistry Reviews, 500-512 (2019) (page 500).2  As discussed in Z. Bao et al., 9 Energy and Environmental Science, 3612-3641 (2016) (see Bao at page 3634, col. 2) (“MOFs possess a higher degree of tailorability because of the almost infinite number of possible metal–ligand combinations”); See also J. Liu et al., 46 Chem. Soc. Rev., 5730-5770 (2017) (page 5752, col. 1, “the number of possible MOFs is virtually infinite”).  Claims 1, 3, 10 and 11 do not limit the MOF with respect to either the metal or the bidentate ligand.  Claims 7 limits the metal to zinc but does not limit the ligand.  Claim 6 provides some limitation with respect to the bidentate linker but does not limit the metal.  

Guidance in the Specification and Working Examples

Applicant’s claims are directed to “branched nanoparticles comprising a metal-organic framework” having certain size and aspect ratio limitations.  The specification teaches that the claimed metal organic framework nanoparticles are useful in gas separation by incorporation in membrane.  Specification at page 6, lines 9-15; Id. at page 7, lines 17-30.  

The specification teaches that the presence of the chemical modulator and the conditions under which the metal salt and the multidentate ligand are combined may cause, in part, the high aspect ratio, the branched morphology, and/or the relatively low hydrodynamic radius of the particles.  Specification at page 7, lines 5-8.  

The specification provides two examples of branched nanoparticle metal organic frameworks falling within the claim scope, i.e., HKUST-1 and ZIF-8 branched nanoparticles.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The specification does not provide guidance with respect to a correlation between the full scope of multidentate ligand, metal ion, and chemical modifier so as to arrive at the claimed branched nanoparticles.  

State of the Prior Art/Level of Predictability in the Art 

Applicant’s claims are directed to “branched nanoparticles comprising a metal-organic framework” having certain size and aspect ratio limitations.  The specification teaches that the claimed metal organic framework nanoparticles are useful in gas separation by incorporation in membrane.  Specification at page 6, lines 9-15; Id. at page 7, lines 17-30.  This art is considered unpredictable for the following reasons.  

With respect to gas separation, Hendon teaches that in order to achieve separation between two or more components, there must be a differentiation between how the analyte gases interact with the framework, either by size or energetically..   C. Hendon et al., 3 ACS Central Science, 554-563 (2017) (“Hendon”) (page 555, co. 2).  Hendon further teaches that the ability to fine-tune the physisorptive interactions in MOFs is one instance where current synthetic routes have not yet reached the necessary level of sophistication.  Hendon at page 556, col. 1.  Hendon teaches that unlike bridging oxide ligands found in zeolites, the chemical diversity of organic ligands in MOFs added an extra level of electronic complexity arising from the orbital mixing at the metal−organic interface.  Hendon at page 554, col. 2.  Altintas teaches that although hypothetical MOFs are very useful in producing structure−property relations, the main drawback is that there is no guarantee for experimental synthesizability of these hypothetical materials and designing an experimental synthesis protocol is often very complicated.  C. Altintas et al., 10 ACS Applied Materials & Interfaces, 3668-3679 (2018) (“Altintas”) (page 3669, col. 1.  ).  

Gross is instructive on the unpredictable nature of obtaining particular MOFs and the degree to which experimental design affect the product obtained.  A. Gross et al., 41 Dalton Transactions, 5458-5460 (2012) (“Gross”).  Gross teaches Zn (ZIF-8) was synthesized at room temperature under aqueous conditions using a trialkylamine additive.  Gross at Abstract.  Gross teaches synthesis of ZIF-8 by reaction zinc nitrate hexahydrate with methyl imidazole in water solvent.  Gross at page ESI2.  The synthetic protocol is very similar to that disclosed in the specification Example 2: "branched nanoparticles of the metal-organic framework ZIF-8" except that water is the solvent whereas specification Example 2 teaches methanol.  Specification at page 42.  Yet the product obtained by Gross does not meet the claim limitations for the reasons discussed in detail below “Subject Matter Free of the Art of Record”.  

The Quantity of Experimentation Needed Is Undue

In the current case, claims 1, 3, 6, 7, 10 and 11 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope.  The primary Wands factor considered is the claim breadth, unpredictability, and lack of guidance in the specification and art of record.  T

The primary issue with respect to the § 112 rejection is as follows.  Preparation of the claimed branched nanoparticles depends upon proper selection of the chemical modifier used in the synthesis.  However, neither the art nor the specification provide a correlation between the full scope of multidentate ligand, metal ion, and chemical modifier so as to arrive at the claimed branched nanoparticles.  For example, the specification teaches that certain amines are suitable modifiers in the synthesis of branched ZIF-8 nanoparticles and that sodium acetate is a suitable modifier for synthesis of branched HKUST-1 nanoparticles.  But neither the art of record nor the specification provide guidance as to how one of ordinary skill selects the modifier with ligands other than trimesic acid or methyl imidazole and other metal ions so as to arrive at claimed branched nanoparticles other than ZIF-8 or HKUST-1.  This lack of guidance is considered in view of the unpredictability and vast claim breath.  The lack of predictability is emphasized by Gross (as discussed above), where use of the same modifier (i.e., triethylamine) as in specification Example 2 (ZIF-8 nanoparticles) did not result in the claimed branched nanoparticles, presumably based on slightly different experimental conditions (e.g., solvent water versus methanol).  

Subject Matter Free of the Art of Record

Claims 1, 3 and 6-11 are free of the art of record.  The closest prior art of record is A. Gross et al., 41 Dalton Transactions, 5458-5460 (2012) (“Gross”).  Gross teaches Zn (ZIF-8) was synthesized at room temperature under aqueous conditions using a trialkylamine additive.  Gross at Abstract.  Gross teaches synthesis of ZIF-8 by reaction zinc nitrate hexahydrate with methyl imidazole in water solvent.  Gross at page ESI2.  The synthetic protocol is very similar to that disclosed in the specification Example 2: "branched nanoparticles of the metal-organic framework ZIF-8" except that water is the solvent whereas specification Example 2 teaches methanol.  Specification at page 42.  


Gross depicts the SEM image of the ZIF-8 nanoparticles in Fig. 2, which is reproduced below with the branches (that correspond to the claimed branches) circled.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Gross further discloses that from analysis of the SEM images, the ZIF-8 particles are 60 ± 22 nm in diameter..  Gross at page 5459, col. 1.  Gross does not disclose the “hydrodynamic diameter” of the ZIF-8 particles as recited in claim 1.   However, the disclosed diameter of 60 nm is considered to inherently meet the claim 1 limitation of “wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm” (or 2000 nm).  MPEP § 2112.  The theory of inherency relied upon is that the hydrodynamic diameter is “an indicator of the apparent size of the solvated particle that is approximated as being spherical” (Maguire at page 733, col. 2) and further, the disclosed diameter of 60 nm is much less than 2000 nm.  MPEP § 2112 (IV).  

However,  the disclosed ZIF-8 nanoparticles do not meet the claimed aspect ratio of at least 5 based on the Fig. 2 image.  As discussed above, the term “aspect ratio” within the phrase “branched nanoparticles have . . . an aspect ratio of at least 5” is broadly and reasonably interpreted as the nanoparticle’s hydrodynamic radius divided by the greatest diameter present in a branch.  Under this interpretation, the nanoparticle branch is viewed as a wire or rod shape, wherein the diameter d is the axis as discussed in Khan Fig. 1.  The greatest diameter of a branch in the Gross ZIF-8 nanoparticle (based on the 200 nm bar scale) cannot be said to result in an aspect ratio of at least 5.  Further no art of record suggest modification of Gross to arrive at the claimed branched nanoparticles.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s later publication (Chi) cannot be used to interpret the instant claims.  However, see Chi’s characterization of the branches of HKUST-1 branched nanoparticles.  W. Chi et al., 12 ChemPubSoc, 2355-2360 (2019) (“Chi”) (see page 2356, col. 1, first eight lines).  
        2 In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. MPEP § 2164.05(a).  However, exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. MPEP § 2164.05(a). And if a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. MPEP § 2164.05(a).